Citation Nr: 0110250	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  94-45 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from July 1979 to February 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Jackson, Mississippi.  By 
way of history, the Board, in a decision dated in June 1996, 
reopened the veteran's claim of entitlement to service 
connection for a seizure disorder.  In August 1997, 
subsequent to a remand, the Board denied service connection 
for a seizure disorder.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims ("the Court"), 
which in a decision in March 1999, vacated and remanded the 
claim.  

In November 1999, the Board requested an opinion from an 
independent medical expert (IME) concerning the etiology of 
the veteran's seizure disorder.  Following the receipt of the 
opinion in December 1999, a copy of such was provided to the 
Veterans of Foreign Wars of the United States.  The veteran 
and that organization were afforded the opportunity to 
present additional argument in accordance with the provisions 
of 38 C.F.R. § 20.903 (2000).  Thereafter, the Board re-
adjudicated the claim, and denied service connection for a 
seizure disorder in a decision dated in April 2000.  The 
veteran again appealed to the Court, which, in November 2000 
granted a Joint Motion for Remand.  The Order cites the fact 
that the IME report was provided to the Veterans of Foreign 
Wars of the United States, but not to the veteran's private 
attorney, his actual representative before the Board.  Since 
that time the private attorney has been provided a copy of 
the IME opinion and has been afforded opportunity to respond.  
His response is of record.

The Board notes that the veteran has raised the issue of 
whether there was clear and unmistakable error in the July 
1981 rating decision that denied service connection for a 
seizure disorder.  That matter has been neither procedurally 
prepared nor certified for appellate review, and is 
accordingly referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 ( 
1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence shows clearly and 
unmistakably that the veteran's seizure disorder existed 
prior to service.

3.  The entire competent evidence of record fails to 
establish that a pre-existing seizure disorder increased in 
severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness at service entry is rebutted 
by clear and unmistakable evidence that a seizure disorder 
was present prior to service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(d) (2000).

2.  A seizure disorder was not aggravated during service.  
38 U.S.C.A. § 1111, 1137, 1153 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.304(d), 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On a report of medical history in conjunction with the 
entrance examination in May 1979, the veteran denied ever 
having had epilepsy or fits.  A neurologic evaluation on the 
enlistment examination in May 1979 was normal.  On a review 
of medical history dated October 1979, the veteran indicated 
that he had been treated for convulsions (epilepsy).  A 
notation "will explain" was added to this report, but there 
is no indication of any explanation.  

The veteran was seen in January 1980 and his roommate stated 
that earlier that day, the veteran was unable to move his 
body for 15-20 minutes.  During that time, the veteran was 
not aware of person, place or time.  It happened two more 
times that day.  The veteran related that he had had seizures 
three months earlier in basic training.  A test had 
reportedly been done at that time, and the veteran stated 
that he had been given medication for seizures during 
"AIT."  Examination was normal.  The following month, the 
veteran was brought in by ambulance from the mess hall.  
While standing in line, he had collapsed with a loss of 
consciousness and facial movements.  It was indicated that he 
was on unknown seizure medications as a civilian, and that he 
had experienced similar episodes every 4-5 months since, but 
he was no longer on medication.  The examiner noted that the 
initial history and physical on enlistment did not indicate 
any seizure history.  The veteran related that he had had 
multiple electroencephalograms and a brain scan without any 
abnormalities.  He claimed that he had chest pain just prior 
to the seizures.  A neurologic evaluation was grossly intact.  
The assessment was that the episode was consistent with grand 
mal seizure.  The veteran was seen the next day and was 
feeling fine.  Dilantin was prescribed.  

Later in February 1980, the veteran complained of a seizure 
the previous night, and he requested a further work-up.  A 
roommate stated that the veteran had had an episode of 
general motor movements with foaming of the mouth.  The 
assessment was grand mal seizures.  His dosage of Dilantin 
was increased.  On a referral in February 1980 for an 
electroencephalogram, it was reported that the veteran had a 
seizure history, mostly in civilian records, which were not 
available.  A March 1980 electroencephalogram was normal.  In 
May 1980, the veteran stated that he had had two generalized 
seizures during the night and another while in formation over 
the previous two days.  Electroencephalogram was normal.  The 
veteran was advised about compliance.  An undated report 
shows that the veteran complained of seizures.  He stated 
that his friend saw him jerking and kicking.  He added that 
he had not taken Dilantin for six days as he had run out of 
medication.  The veteran related that he was dizzy and had a 
sore chest.  He noted that he felt that way after a seizure.  
An examination showed no focal neurological findings.  The 
assessment was seizure disorder.  A urine test was negative 
for evidence of drug abuse.  

In August 1980, the veteran reported that he had had a 
seizure the night before.  He complained of severe stress and 
sleeplessness for the last few days.  The assessment was 
breakthrough seizure, secondary to anxiety.  The veteran was 
seen in November 1980 and stated that he had had a seizure 1/2 
hour earlier.  He noted that he was on Dilantin, but that he 
had not taken his medication that day.  Following an 
examination, the assessment was seizure.  He was given 
Dilantin and, while being observed, had a seizure, with 
stiffening of the limbs, facial jerking and excessive 
salivating.  He was calm about 1-1 1/2  minutes later.  He had 
another seizure several minutes later, and again about one 
hour later.  

A medical board examination in November 1980 revealed that a 
neurologic examination was abnormal, and that the veteran had 
generalized tonic-clonic seizures.  The medical board 
proceeding report notes epileptic seizures of the grand mal 
type.  The medical board concluded such existed prior to 
entry into service and were not aggravated by active duty.  

The veteran was hospitalized in December 1980, complaining of 
episodes of loss of consciousness, having occurred about a 
dozen times since 1974.  The episodes were preceded by 
dizziness and were followed by confusion, amnesia for the 
time of unconsciousness and soreness of the arms, legs and 
chest.  The veteran stated that witnesses later told him that 
his eyes rolled up and all his limbs jerked while he was 
unconscious.  He noted treatment with Phenytoin in 1979, but 
reported he had taken it only sporadically since then and 
that the seizures had continued.  The diagnosis was epileptic 
seizures, grand mal.  He was referred to a Physical 
Evaluation Board.

In his initial application for VA compensation benefits, 
received in February 1981, the veteran indicated that his 
seizures started in 1974, but that they became more frequent 
while in service.  He noted that he was not taking medication 
before he entered service.  He identified no treatment 
records.

In 1983, the RO requested private medical records dated back 
to the veteran's childhood from two identified physicians.  
Obtained records include those dated from 1960 to 1972 
pertinent to various complaints.  In March 1972, the veteran 
fell and hit his head on concrete, but was not unconscious.  
He had a headache when he stooped down.  There was no 
evidence of a serious head injury.  The impression was 
concussion.  The records show no complaints or findings 
concerning a seizure disorder.  

The veteran was hospitalized by the VA in February 1981.  It 
was noted that he had been recently discharged from service 
with a three-to-four year seizure history.  He stated that he 
had two to three seizures a month, particularly when he was 
tired.
 
VA medical records dated from 1981 to 1993 have been 
associated with the claims folder.  The veteran was brought 
to a VA clinic in February 1981 by ambulance and was noted to 
have slurred speech.  His sister related that a seizure 
occurred during his sleep.  A four-year history of a seizure 
disorder was noted.  It was indicated that the veteran had 
missed one dose of medicine.  In March 1982, the veteran 
stated that he had had a seizure two days earlier.  He had 
cut down his dosage of medication to make his supply last 
until his appointment.  Poor compliance was noted.  He was 
seen in July 1982 for follow-up care for grand mal seizure 
disorder and noncompliance with medication.  He stated that 
he had no complaints since taking his medication as ordered.  
His most recent seizure was in April when he stopped taking 
medication for two days.  In February 1983, the veteran 
reported that he had had one spell in the last three months.  
He swore that he had not missed any medication. 

VA records indicate the veteran was seen in May 1983 with 
report that his last seizure had been the previous month 
because he ran out of medication.  The notes also indicate 
that he had not had seizures since January 1982 and that he 
had not missed any medication.  The impression was grand mal 
seizure disorder, well controlled.  The remainder of the 
medical records show that the veteran continued to be treated 
for seizure disorder and there were a number of references to 
the fact that he had a seizure after running out of 
medication, or that he had no seizures as long as he was on 
his medication.  It was reported in January 1993 that the 
veteran had heavy alcohol consumption for a couple of days in 
service prior to the onset of his seizures.  

Received in 1993 were statements from the veteran's parents 
and a number of people who had known him since the early 
1970's.  The statements were to the combined effect that the 
writers had not known the veteran to have seizures.  The 
veteran's mother and father each wrote that the veteran did 
not have any type of problem prior to service.  School 
records were also submitted.  

In statements submitted in connection with his appeal the 
veteran argued he did not understand and/or was forced to 
sign documents in connection with his medical discharge based 
on pre-existing seizures.  He argued he did not have seizures 
prior to service.

A private physician reported that he had examined the veteran 
in July 1994; the impression was seizure disorder.  The 
veteran stated that in 1979, while he was in service, he had 
a grand mal seizure. 

In a decision dated February 1995, the Social Security 
Administration determined that the veteran was under a 
disability and that he was precluded from working.  It was 
noted that he had grand mal seizures, which constituted a 
"severe" impairment.  

In July 1996, the veteran presented for a VA examination.  
The examiner noted that the veteran's records from the VA 
medical center dated back to at least the early 1980's when 
he was diagnosed as having idiopathic grand mal seizures.  
The veteran insisted that his first seizure was when he was 
in the barracks in service.  He denied ever having had 
seizures before this.  The old records available for review 
by the examiner "claim in several places that his seizures 
date back to 1974 which is a number of years before service 
time.  He apparently had a very minor head injury when he was 
young, and no one has really connected this head injury to 
his seizure disorder."  The impression was idiopathic major 
motor seizure disorder of long-standing [sic] under fair 
control at best.  The examiner stated that the exact degree 
of control was unknown because the histories of the veteran 
and his spouse conflicted.  The examiner also noted that 
although records suggested onset before service entry, the 
veteran disputed such.  The examiner added that the veteran 
was not a good historian.  The examiner stated that it did 
not appear as if the seizures were less controlled at this 
time than when the veteran was first seen at that facility in 
the early 1980's.  

In November 1999, the Board referred the veteran's claims 
folder to a private physician for an IME opinion concerning 
the most probable etiology and date of onset of the veteran's 
seizure disorder and to what degree of certainty could it be 
said that the seizure disorder pre-existed service.  In 
addition, if it was concluded that the seizure disorder pre-
existed service, the IME was requested to opine whether such 
was aggravated in service.  

In December 1999, the IME, an Associate Professor of Clinical 
Neurology, responded to the Board's questions.  His opinion 
is as follows: 

[The veteran's] epilepsy is most likely 
an idiopathic disorder or perhaps one 
associated with a genetic predisposition.  
By description, the seizures are tonic-
clonic in type and usually nocturnal in 
occurrence.  [The veteran's] subsequent 
clinical course of similar stereotyped 
seizure, essentially normal neurological 
exam, minimal abnormalities on EEG, and 
normal computed tomography of the head, 
supports this diagnosis/etiology.  This 
seizure disorder was not caused by any 
activities related to his time spent in 
military service.  The patient would 
likely have experienced seizures, at a 
similar age, regardless of his entrance 
into military service.

The date of onset of a seizure disorder 
is historical and based on observation 
and documentation of the event.  It is 
not infrequent for the "initial" 
witnessed event to be pre-dated by those 
which are unwitnessed, undocumented, or 
mild enough in severity to be 
misinterpreted and not identified as 
epileptic or seizure events.  With this 
in mind, [the veteran's] earlier 
childhood/medical records and lay 
statements are somewhat irrelevant, in 
that they do not exclude an earlier date 
of seizure occurrence.  Also, in this 
respect, [the veteran's] own 
documentation would not be discounted and 
it is very likely that he suffered 
seizure's [sic] prior to his first 
"witnessed" event while in military 
service.  I would feel comfortable 
predating [the veteran's] first seizures 
to occurring before his entry into 
military service.

Why [the veteran's] seizures would become 
more prevalent in military service has 
several explanations.  The first is that 
[the veteran's] age at the time of 
military service corresponds to a not 
infrequent peak in the initial or 
prominent activity of his seizure type.  
Another likely precipitant could be lack 
of proper sleep or, not in [the 
veteran's] case, poor health or 
concurrent disease.  Finally, as per 
later outpatient records, excessive 
ethanol intake (1-8-93, it was recorded 
that the patient had "heavy ethanol 
consumption in the evening a couple of 
days prior to the onset of seizures.")

The activity or frequency of [the 
veteran's] seizures is not related to his 
activity or events that occurred within 
his period of military service.  While in 
the service, as well as afterwards, his 
increase in seizure frequency, or 
occurrence, appears to be more related to 
poor compliance and associated with sub-
therapeutic medication drug levels.  
Therefore, his military service did not 
worsen, increase, or precipitate his 
seizure disorder or its subsequent 
control with medication.

Finally, the medical worsening of a 
seizure disorder is based on both seizure 
frequency and unresponsiveness to 
adequate medical management.  This does 
not appear to be occurring in [the 
veteran's] particular case.  He appears 
to do well, in regards to seizure 
frequency, when compliance is maintained 
as well as the maintenance of adequate 
medication level.

Pertinent Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 
Vet. App. 529 (1996).

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. 
§ 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).  See also 
Crippen v. Brown, 9 Vet. App. 412 (196).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting); Degmetich, 104 F. 3d at 1331-33 
(holding that VA compensation cannot be awarded for a 
disability that existed in the past but no longer exists even 
if that disability was service-connected); see also Hensley 
v. Brown, 5 Vet. App. 155, 163 (1993) (holding, as to whether 
increase must be to next higher rating, that "the presence 
of a ratable increase in disability at separation would be 
conclusive of an in-service increase in disability, but the 
obverse would not be true; that is, the absence of a ratable 
in-service increase [at separation] would not rule out a 
determination of an increase in disability"); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded. 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The act sets several different aspects of a duty to assist, 
to include a general duty to assist the veteran in obtaining 
evidence of the claim and a duty to provide medical 
examinations and opinions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In reaching its decision herein, the Board finds that the 
veteran is not prejudiced by its consideration of his claim 
pursuant to this new legislation insofar as VA has already 
met all obligations to the veteran under this new 
legislation.  He has been afforded VA examinations; VA has 
obtained an IME opinion; VA has obtained available, 
identified private and VA records relevant to a seizure 
disorder; and, the veteran has been offered the opportunity 
to submit evidence and argument on the merits of the issues 
on appeal, and has done so.  In view of the foregoing, the 
Board finds that the veteran will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of the veteran's 
claim.

The veteran asserts that his seizure disorder had its onset 
in service and that he did not have any seizures before 
service entrance.  Thus, he and his representative argue that 
the presumption of soundness applies.  In the alternative, 
the veteran has argued that his seizures underwent an 
increase in severity during service, thereby warranting 
service connection.  

The initial question in this case is, therefore, whether the 
veteran's seizure disorder pre-existed service.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  Crowe, 
7 Vet. App. at 245.  See also 38 C.F.R. § 3.304(b)(1).  The 
veteran denied having had any seizures at the time of the 
entrance examination conducted in May 1979.  The examination 
report does not include note of a seizure disorder.  The 
presumption of soundness is, accordingly, applicable.

The Board continues to the question of whether there is clear 
and unmistakable evidence to overcome the presumption of 
soundness.  Most probative to that question is the IME 
opinion dated in December 1999.  The IME reviewed relevant 
records and commented that it is not unusual for the initial 
witnessed seizure to be pre-dated by undocumented events 
which are not identified as seizures.  The IME emphasized 
that the veteran's own statements could not therefore be 
discounted.  The IME opined it was "very likely" that the 
veteran's first seizures occurred prior to service and that 
he would "feel comfortable" dating the veteran's seizures 
to before service entrance.  

Also significant is the in-service medical board, which 
concluded that the veteran's seizure disorder had been 
present prior to service.  The Court has held that the bare 
conclusions of a medical board of review without more are not 
sufficient to rebut the presumption of soundness.  Miller v. 
West, 11 Vet. App. 345, 348 (1998).  However, here the Board 
has considered the service medical board findings in 
conjunction with the IME opinion and the veteran's own 
statements and other lay statements denying pre-service 
seizures, provided in connection with the instant appeal, in 
opposition to history recorded by medical professionals 
contemporary to evaluation for seizures.

Here the Board emphasizes that although there was neither 
clinical evidence nor report of seizures at the time of the 
veteran's entry to service, about five months later, the 
veteran replied in the affirmative on a medical history 
report that he had a history of convulsions.  Moreover, 
contemporary to in-service evaluation for seizures the 
veteran repeatedly reported having had seizures and/or having 
been prescribed medication for such pre-service.  The veteran 
continued to provide a pre-service history of seizures in 
connection with hospitalization  in December 1980, describing 
episodes of lost consciousness approximately twelve times 
since 1974, and, significantly, in connection with his 
initial claim for VA benefits.

The veteran has submitted lay statements to the effect that 
he did not have seizures prior to service.  Such were made by 
people not competent to render such a determination.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
Board emphasizes that the veteran's own denials of pre-
service seizures were made in connection with his VA claim, 
subsequent to such claim having been denied.  Consistently in 
connection with treatment in service and shortly after 
discharge, however, he reported a history of seizures 
beginning prior to service.  The Board finds the veteran's 
history given contemporary to in-service treatment and 
treatment shortly thereafter to be more credible than 
contradictory statements made in connection with his 
compensation claim years later.

Based on the above, the Board concludes that the evidence 
clearly and unmistakably establishes that the veteran's 
seizures were present prior to service, and the presumption 
of soundness is, therefore, rebutted.  

The question still remains, however, whether the pre-existing 
seizure disorder increased in severity in service.  The Board 
does not dispute that the veteran experienced seizures during 
service.  The service medical board and IME opinions set out, 
however, that such seizures did not increase in severity 
during service.  Specifically, the IME opined that the 
activity or frequency of the veteran's seizures was not 
related to service, but rather that both during and after 
service, the increase in frequency of symptoms appeared to be 
more related to poor compliance, resolving upon proper 
medication compliance.  The IME also suggests temporary 
seizure increase associated with heavy alcohol use.  The IME 
further referenced the "not infrequent peak in the initial 
or prominent activity" of the veteran's seizure type, in 
essence suggesting that the frequency of in-service seizures 
was consistent with the natural disease process.  

There is no competent medical evidence which demonstrates 
that the seizure disorder, i.e., the underlying disability 
increased in severity during service.  Records show no 
superimposed injury during service.  Nor do records show 
diagnostic evidence of pathologic increase.  The mere 
notation in service of multiple seizure episodes does not 
establish an increase in the seizure disorder.  And, in fact, 
as stated above, the post-service evidence shows that the 
veteran's noncompliance impacts the frequency of his seizures 
rather than showing any need for more aggressive treatment 
measures.  In sum, the entirety of the competent evidence 
reflects that the veteran's seizure disorder did not undergo 
an increase in severity during service.  Thus, the claim for 
service connection for seizure disorder is denied.  


ORDER

Service connection for seizure disorder is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

